CORRESPONDENCE: Dolgenos Newman & Cronin LLP 96 Spring Street, New York, N.Y. 10012 212-925-2800Fax 212-925-0690 December 2, 2009 VIA EDGAR and FEDERAL EXPRESS Securities and Exchange Commission 100 F Street N.E. Washington, D.C. 20549 Attention: Division of Corporate Finance Re:Genterra Capital Inc. Registration Statement on Form F-4 Filed August 20, 2009, amended October 26, 2009 File No.: 333-161460 Ladies and Gentlemen: Enclosed is a copy of a Comment Letter from the Staff to Genterra Capital Inc., an Ontario corporation to be formed by the amalgamation of Consolidated Mercantile Incorporated and Genterra Inc., each an Ontario corporation, with respect to Registration Statement on Form F-4, as amended on October 26, 2009. The Company is providing herein responses to the comments and the supplemental information requested by the Staff, and will incorporate the Staff's comments in future filings.For reference, we have numbered and cross referenced each comment in the Comment Letter to a similarly numbered item in this letter. General 1.In response to your inquiry regarding the Company's disclosure on page 124 regarding that Genterra may invest in "real estate mortgages, real estate-related securities and other securities,"the Company is not, nor does it intend to be, an "investment company" within the meaning of Section 3 of the Investment Company Act of 1940, as amended (the "Company Act").We would like to advise the Staff that post amalgamation and based upon the Company's pro forma financials, the Company's total assets, excluding cash items and Government securities, would include no more than 30% of "investment securities" among its total assets.Section 3(a)(1)(C) of the Company Act provides that an entity may be considered an investment company if it owns or proposes to acquire investment securities in excess of 40% of the issuer's total assets on an unconsolidated basis, exclusive of cash items and government securities.Clearly, the Company falls below such threshold on an unconsolidated basis. Further, Rule 3a-1 of the Company Act provides that, notwithstanding Section 3(a)(1)(C), an issuer will not be considered an investment company if no more than 45% of the value of its total assets (exclusive of cash items and government securities) consists of, and no more than 45% of its net income after taxes is derived from, securities other than government securities, securities issues by employee securities companies, securities issued by majority owned subsidiaries (that are not otherwise investment companies) and securities issued by operating companies controlled by the issuer. Pursuant to Rule 3a-1, the Company made this determination by consolidating its financial statements with those of its wholly-owned subsidiaries.Under Rule 3a-1, the Company does not have 45% of its total assets in investment securities.It holds no more than approximately 27% in such securities.Also, no more than approximately 16% of its net income after taxes is derived from "investment securities."We strongly believe that these percentages will not increase, but will only decrease over time. A majority of the Company's total assets, excluding cash items and Government securities, are held as traditional non-securities real estate investments.In other words, these assets are held as direct fee interests in the various properties set forth in the Company's document.The Company actively manages these properties and retains direct control over the use and disposition of said properties. We wish to advise the Staff that the Company intends to invest a majority of its assets in operational, wholly-owned or majority-owned subsidiaries. The Company recognizes that the language cited in Question No. 1 could be read by potential investors as permitting the Company to own or acquire securities issued by other companies or other entities, whether or not such securities are real estate-related.We also recognize the Staff's position that not all real estate-related securities are of the type that are direct fee interests in real estate or mortgages or other liens secured by real estate. The Company’s intention of investing a majority of its assets in operational, wholly owned or majority-owned subsidiaries should ensure that the percentage of investment securities that it holds is further reduced. Further, the Company shall take all steps reasonably necessary so that the Company will not at any time be deemed or otherwise considered an investment company under the Company Act. Accordingly, the Company has amended its disclosure to reflect this point (see page 13 of this amendment), as well as to state clearly that it is the Company's intention to grow its business by acquiring operational, wholly-owned or majority-owned subsidiaries. 2.The requested disclosure has been included in this amendment on page 3.If the amalgamation is approved, the percentage of GCI voting securities that will be held by U.S. residents will be 13.5%. The breakdown of securities to be issued upon approval is as follows: Common shares (voting) 13.53% Class A shares (non-voting) 0% Class B Shares (non-voting) 7.11% 4.The safe harbor language for forward looking statements will be removed from all future press releases. 5.The use of defined terms has been reduced in the document. Due to the unfamiliarity with Canadian amalgamations, the registrant respectfully submits that certain formalities in language serve to clarify meaning in such circumstances. Cover Page of Prospectus, page 1 6.The Cover Page has been edited to remove some of the detail that is repeated elsewhere in the Prospectus. Risk Factors, page 10 7.The Risk Factors have been revised in accordance with the Staff’s comments. 8.The Risk Factors have been revised in accordance with the Staff’s comments. Genterra and CMI Shareholders Will Receive GCI Shares in the Amalgamation, page 15 9.The requested disclosure has been included in this amendment on the Cover Page and on page 14. 10.
